EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kraig Haverstick on September 6, 2022.
The application has been amended as follows: 
In Claim 1, line 1, after the term “pulses” but before the term “comprising,” please insert - - the process- -;
In Claim 20, line 1, after the term “pulses” but before the term “comprising,” please insert - - the process- -;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Sterner et al. US 6,090,433, does not disclose or reasonably suggest a process of producing crispy pulses comprising hydrating a plurality of raw pulses comprising cooking to produce a plurality of hydrated pulses and crisping the plurality of hydrated pulses at a crisping temperature in the range of 265°F to about 490°F to produce the plurality of crispy pulses.  Instead, Sterner et al. teaches dehydrating legume pulses in air temperatures up to 235 degrees Fahrenheit (‘433, Column 2, lines 56-67) (‘433, Column 5, lines 16-28).  Sterner et al. does not disclose or teach crisping the plurality of hydrated pulses at a temperature in the range of 265°F to about 490°F as recited in independent Claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792